| t CALOGERO, C.J., and VICTORY and WEIMER, JJ.,
dissenting from the writ denial.
We would grant the writ. In our view, the trial court erred in excluding the accountant’s testimony for the following reasons:
1) The accountant is a fact eyewitness to the discussions and agreements at issue in the lawsuit.
2) Since the accountant was present with both plaintiff and defendant, any statements he may have heard would not be confidential communications under Louisiana Code of Evidence art. 415.
3) The trial court can limit the accountant’s testimony to non-eonfidential matters.